Citation Nr: 0513580	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  02-19 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for recurrent fevers, 
including as secondary to radiation exposure.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied service connection for recurrent fevers 
secondary to radiation exposure.  

In April 2005, the veteran appeared before the undersigned 
Acting Veterans Law at a travel board hearing in Portland, 
Oregon.  The transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Considering the Veterans Claims Assistance Act (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2004), 
further evidentiary development is necessary.

The RO assessed the veteran's claim of service connection for 
recurrent fevers as secondary to radiation because that was 
the theory upon which the veteran initially relied.  It is 
appropriate, however, to consider other theories of service 
connection, including whether any recurrent fevers were 
incurred in service, and not necessarily due to radiation 
exposure.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995) 
(holding that all appropriate theories of entitlement for the 
specific benefit sought should be considered).  

The veteran's service medical records indicate that in 
January 1953 the veteran was directly admitted to a treatment 
facility for headaches, cold chills all day, and pain in the 
low back and hips.  The veteran's temperature was 102.4 
degrees.  An examiner noted an inflamed pharynx, pneumonitis, 
and APC (which, according to common medical abbreviations can 
designate "acute pharyngoconjunctivitis," i.e., fever).  A 
few days later the veteran's temperature was 100 degrees.  

The veteran submitted records (reportedly from a private 
physician Dr. James Barnard), containing an August 16, 1971, 
notation that the veteran had had "afternoon temps" since 
August 10, with a notation of 103 degrees.  An October 1977 
note referred to a high fever and chills for the past week.  

At his April 2005 hearing, the veteran testified that his 
fevers first started in the winter of 1953 in the military, 
and that he had been put in the hospital.  The veteran stated 
that he had had fevers since getting out of the military; a 
fever occurred from six weeks apart, to up to four months 
apart, approximately five to six a year.  The veteran stated 
that a fever lasted three to five days, and it took about two 
weeks to recover.  His temperature was 103 degrees to a 
little bit over 105.  The veteran stated that due to the 
fevers he had missed a lot of work-in 1981 he quit working 
because he had gotten so weak, and the fevers continued to 
recur.  Additionally, the veteran asserted that doctors could 
not pinpoint a diagnosis of the fevers-he had been checked 
for malaria and Valley fever to no avail.  

The veteran's wife testified that the veteran experienced 
significant chills when a fever started and then, as the 
veteran's temperature rose, he would sweat, soaking the 
bedding and his pajamas.  The veteran's fever might abate, 
then the chills started again, and the cycle repeated.  

The evidence, including the veteran's testimony, is 
noteworthy for the absence of a diagnosis for his fevers, 
which have been occurring with regularity, over a period of 
many years.  The veteran should be afforded a VA examination 
for the purpose of obtaining a diagnosis concerning recurrent 
fevers, and an opinion as to the likelihood of those 
recurrent fevers being incurred in or aggravated by his 
active service.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (holding that the Board may not rely on its own 
unsubstantiated medical conclusions).  

Furthermore, the record contains repeated statements by the 
veteran that he had given private medical records from Dr. 
James Barnard to the Roseburg VA Medical Center (VAMC) in 
1984; apparently these records contained treatment notes 
concerning recurrent fevers.  In a December 2002 statement, 
the veteran asserted that the Roseburg VAMC had told him that 
the file had probably been archived in Seattle, Washington.  
The RO should attempt to obtain any medical records 
potentially retained by VA at the appropriate source.  

Finally, the RO should notify the veteran, as required under 
VCAA provisions, of any information and evidence needed to 
substantiate and complete a claim of service connection.  It 
is noted that the June 2001 VCAA letter, and various follow-
up letters, did not provide the substantive standard for 
service connection.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should send the veteran a 
VCAA letter informing him of any 
information and evidence needed to 
substantiate and complete a claim of 
service connection, including the 
requirements for establishing service 
connection.  The letter should identify 
which portion of information should be 
provided by the claimant, and which 
portion VA will try to obtain on the 
claimant's behalf.

2.  The RO should obtain any archived 
medical records from the appropriate 
facility that may contain the veteran's 
private medical records, which he 
turned over to the Roseburg VAMC in 
1984.  Unsuccessful efforts to obtain 
these records should be documented in 
the claims file.  

3.  The veteran should then be 
scheduled for a VA examination with an 
appropriately qualified medical 
professional.  The RO should forward 
the veteran's claims file to the VA 
examiner for review, including any 
additional new evidence.  The examiner 
should provide a diagnosis for any 
recurrent fevers and, based upon an 
examination of the veteran's service 
medical records and other relevant 
evidence of record, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
greater) that the veteran's recurrent 
fevers are related to service, or any 
incident therein.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a written 
report.

4.  Then, if the benefit sought on 
appeal remains denied following a 
review of the record, the appellant 
should be furnished a supplemental 
statement of the case and be given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).





	                  
_________________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




